NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                  Submitted August 15, 2013
                                   Decided August 16, 2013

                                            Before

                             FRANK H. EASTERBROOK, Chief Judge 

                             DIANE P. WOOD, Circuit Judge

                             DAVID F. HAMILTON, Circuit Judge

No. 12‐3705

UNITED STATES OF AMERICA,                        Appeal from the United States District
     Plaintiff‐Appellee,                         Court for the Central District of Illinois.

       v.                                        No. 12‐cr‐10055‐001

ANN MARIE PIPER,                                 James E. Shadid,
    Defendant‐Appellant.                         Chief Judge.

                                          O R D E R

        Federal agents obtained a search warrant for Ann Marie Piper’s house in Peoria,
Illinois, after investigators in other states had uncovered images depicting Piper engaging in
sexually explicit conduct with her minor daughter. The agents interviewed Piper, who
confessed to producing the images and transmitting them over the Internet to a man in New
York. Piper later pleaded guilty to sexual exploitation of a child. See 18 U.S.C. § 2251(a). Her
guidelines calculations include upward adjustments in offense level because the crime had
involved sexual contact with a minor under the age of 12, see U.S.S.G. § 2G2.1(b)(1)(A),
(b)(2)(A); Piper had distributed the images, see id. § 2G2.1(b)(3); and the victim was her own
child, see id. § 2G2.1(b)(5). Her total offense level of 43 and criminal‐history category of I
yielded a guidelines sentence of life imprisonment, which was adjusted to the statutory
No. 12‐3705                                                                                Page 2

maximum of 360 months. See 18 U.S.C. § 2251(a), (e); U.S.S.G. § 5G1.1(a). The district court
sentenced Piper to 300 months.

        Piper has filed a notice of appeal, but her appointed lawyer has concluded that the
appeal is frivolous and moves to withdraw under Anders v. California, 386 U.S. 738, 744
(1967). Piper has not accepted our invitation to respond to counsel’s submission. See CIR. R.
51(b). We review only the potential issues identified in counsel’s facially adequate brief.
See United States v. Schuh, 289 F.3d 968, 973–74 (7th Cir. 2002).

       Piper has told counsel that she does not want to challenge her guilty plea, so counsel
properly omits from his Anders submission any discussion about the adequacy of the plea
colloquy or the voluntariness of the plea. See United States v. Konczak, 683 F.3d 348, 349 (7th
Cir. 2012); United States v. Knox, 287 F.3d 667, 670–72 (7th Cir. 2002).

        Counsel tells us that he reviewed the district court’s guidelines calculations but did
not find even a potential claim to discuss. He does note, however, that the district court did
not discuss Piper’s argument for a term of 15 years, the statutory minimum, based on a
categorical challenge to the soundness of the Chapter 2 guidelines for child‐pornography
crimes. Counsel considers whether Piper could argue that the district court committed
procedural error by not responding to this argument at sentencing. But district courts are
not required to address categorical challenges that are unconnected to the defendant’s
particular circumstances, United States v. Schmitz, 717 F.3d 536, 542 (7th Cir. 2013); United
States v. Garthus, 652 F.3d 715, 721 (7th Cir. 2011); United States v. Ramirez, 675 F.3d 634, 640
(7th Cir. 2011); United States v. Aguilar‐Huerta, 576 F.3d 365, 367–68 (7th Cir. 2009), so this
potential claim of procedural error would be frivolous.

       Counsel next considers whether Piper could challenge her prison sentence as
unreasonable, but the lawyer appropriately rejects this potential argument as frivolous.
Piper’s sentence is below the guidelines range and thus presumptively reasonable, see Rita v.
United States, 551 U.S. 338, 347 (2007); United States v. Klug, 670 F.3d 797, 800 (7th Cir. 2012),
and counsel offers no reason to disturb that presumption. Moreover, the district court
adequately assessed the factors in 18 U.S.C. § 3553(a), including the brevity of the
incestuous conduct, the apparent rehabilitation of Piper’s relationship with her daughter
and husband, and the fact that the images likely will remain on the Internet and haunt her
daughter throughout her life. The court reasonably concluded that a 300‐month term is
appropriate to reflect the seriousness of the offense and to promote respect for the law while
protecting the public from further crimes of the defendant.

       The motion to withdraw is GRANTED, and the appeal is DISMISSED.